Case: 15-13972   Date Filed: 06/28/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13972
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20142-DPG-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOHNNY DEWITT HARRIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 28, 2016)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 15-13972        Date Filed: 06/28/2016       Page: 2 of 5


       After entering a conditional guilty plea, Johnny Harris appeals his conviction

for being a felon in possession of a firearm and ammunition, in violation of 18

U.S.C. § 922(g)(1). On appeal, Harris argues that the district court erred in

denying his motion to suppress the gun found in his vehicle because the officer

who stopped him for a license plate violation did not have probable cause to

believe that a traffic violation had occurred. Upon review of the parties’ briefs and

the record, we affirm. 1

       A traffic stop constitutes a seizure under the Fourth Amendment. Delaware

v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 1396 (1979). A traffic stop is

constitutional if it is based upon either probable cause to believe a traffic law has

been violated or a reasonable suspicion of criminal activity. United States v.

Harris, 526 F.3d 1334, 1337 (11th Cir. 2008). The standard for both probable

cause and reasonable suspicion is an objective one. Id. at 1337-38. Additionally,

reasonable suspicion can rest upon a mistake of law if the mistake is objectively

reasonable. Heien v. North Carolina, 574 U.S. ___, 135 S. Ct. 530, 539-40 (2014)

(concluding that an officer’s mistaken belief that a North Carolina statute required

two working brake lights, rather than just one, was a reasonable mistake of law


       1
        On appeal, Harris does not challenge his 51-month sentence. Harris also does not
challenge: (1) the fact that he was driving on a suspended license; (2) the extension of the traffic
stop once Officer Kaitlyn Grijalva determined that Harris was a habitual traffic offender driving
on a suspended license; or (3) Officer Grijalva’s plain view discovery of the shotgun sticking out
from behind the driver’s seat. Rather, Harris challenges only whether Officer Grijalva had
probable cause to stop his truck based on his alleged license plate violation.
                                                     2
              Case: 15-13972      Date Filed: 06/28/2016     Page: 3 of 5


based on the wording of the statute, which had never been construed by the state

appellate courts).

      Florida law at the time of Harris’s stop provided in relevant part that:

      Every vehicle, at all times while driven, stopped, or parked upon any
      highways, roads, or streets of this state, . . . shall . . . display the
      license plate or both of the license plates assigned to it by the state . . .
      in such manner as to prevent the plates from swinging, and all letters,
      numerals, printing, writing, and other identification marks upon the
      plates regarding the word “Florida,” the registration decal, and the
      alphanumeric designation shall be clear and distinct and free from
      defacement, mutilation, grease, and other obscuring matter, so that
      they will be plainly visible and legible at all times 100 feet from the
      rear or front. . . . Nothing shall be placed upon the face of a Florida
      plate except as permitted by law or by rule or regulation of a
      governmental agency.
Fla. Stat. § 316.605(1) (2014) (emphasis added).

      According to Officer Kaitlyn Grijalva’s hearing testimony, she pulled

Harris’s truck over after she observed that the truck’s license plate was obstructed

by the license plate’s frame. Specifically, because of the frame, portions of the

“MyFlorida.com” lettering at the top of the license plate, the “2” at the end of the

alphanumeric designation, and the decal on the upper-right corner of the license

plate were not completely visible.

      The district court credited Officer Grijalva’s testimony, and Harris has

offered no reason for us not to defer to this credibility finding. See United States

v. Ramirez-Chilel, 289 F.3d 744, 748-49 (11th Cir. 2002) (explaining that we defer

to the district court’s credibility determination made during a suppression hearing

                                               3
                 Case: 15-13972        Date Filed: 06/28/2016       Page: 4 of 5


unless that determination is “contrary to the laws of nature, or is so inconsistent or

improbable on its face that no reasonable factfinder could accept it”). Contrary to

Harris’s contention, the photographs of the rear of Harris’s truck (submitted by

both the government and Harris) corroborate Officer Grijalva’s testimony, as they

show that the chain-link frame partially obscured the “MyFlorida.com” and

“Sunshine State” lettering at the top and bottom of the license plate and slightly

overlapped the side of the “2” at the end of the alphanumeric designation. 2

       Harris argues that these obstructions were “de minimis” and did not

constitute a violation of § 316.605(1) because they did not render the “required

writings” illegible, as evidenced by Officer Grijalva’s admission that she was able

to read the registration information and enter it accurately on her laptop. Harris’s

“de minimis” argument seems inconsistent with the broad language of

§ 316.605(1), which required not only the registration decal and the alphanumeric

designation, but also “all letters, numerals, printing, writing, and other

identification marks upon the plates regarding the word ‘Florida,’” to be “clear and

distinct” and “free from . . . obscuring matter” so that the plate is not just

“legible,” but also “plainly visible” from 100 feet away. See Fla. Stat.

§ 316.605(1) (2014) (emphasis added).

       2
         “Because rulings on motions to suppress involve mixed questions of fact and law, we
review the district court’s factual findings for clear error, and its application of the law to the
facts de novo.” United States v. Lewis, 674 F.3d 1298, 1302-03 (11th Cir. 2012). The facts are
construed in the light most favorable to the prevailing party in the district court. Id. at 1303.
                                                     4
                 Case: 15-13972        Date Filed: 06/28/2016        Page: 5 of 5


       In any event, even assuming arguendo that Harris’s license plate frame did

not actually violate § 316.605(1) because the alphanumeric designation and

registration information, although obscured, were still legible, Officer Grijalva’s

belief that it did violate § 316.605(1) because it obscured other writing on the plate

was objectively reasonable in light of the statute’s broad language and the lack of

any settled state law at the time of Officer Grijalva’s stop that precluded her belief.

See Heien, 574 U.S. at ___, 135 S. Ct. at 539-40. 3 Under the circumstances, we

cannot say Officer Grijalva’s understanding of the scope of § 316.605(1) was

objectively unreasonable.

       Because Officer Grijalva had probable cause to believe a traffic violation

had occurred, her stop of Harris’s truck did not violate the Fourth Amendment.

Accordingly, the district court did not err in denying Harris’s motion to suppress.

       AFFIRMED.




       3
         Although Florida intermediate appellate courts had interpreted § 316.605(1) at the time
of Officer Grijalva’s traffic stop, those decisions were factually inapplicable and also in conflict
with each other. Thus, there was no settled state law that would have made Officer Grijalva’s
interpretation of the statute objectively unreasonable.
                                                      5